                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE


  MICHAEL EDWARD DUGGER,                                  )
                                                          )
                  Petitioner,                             )
                                                          )
  v.                                                      )   Nos. 2:18-CV-180
                                                          )        2:16-CR-105
  UNITED STATES OF AMERICA,                               )
                                                          )
                  Respondent.                             )


                                   MEMORANDUM OPINION

         Before the Court is Michael Edward Dugger’s (“Petitioner’s”) pro se motion to

  vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal

  Docket (“Crim.”) Doc. 278].1 The United States has responded in opposition [Doc. 11].

  Petitioner filed a reply [Doc. 16]. Petitioner has also filed a motion to compel [Doc. 14], a

  motion to extend time to respond [Doc. 15], and a motion for an evidentiary hearing [Doc.

  19] which are currently pending before the Court. The United States also has a pending

  motion for extension of time to respond [Doc. 10]. For the reasons below, Petitioner’s §

  2255 motion [Doc. 1; Crim. Doc. 278] will be DENIED; both Petitioner and the United

  States’ motions for extension of time to respond [Docs. 10 & 15] will be GRANTED nunc

  pro tunc; and Petitioner’s motions to compel and for an evidentiary hearing [Docs. 14 &

  19] will be DENIED.



         1
             Document numbers not otherwise specified refer to the civil docket.


Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 1 of 12 PageID #: 1547
     I.      BACKGROUND

          In September 2016, Petitioner and seven co-defendants were charged in a twenty-

  count indictment pertaining to conspiracy and distribution of 50 grams or more of

  methamphetamine, along with related gun charges. [Crim. Doc. 3]. Petitioner was named

  in seven counts. [See id.].

          On February 14, 2017, Petitioner entered into a plea agreement with the

  government. [Crim. Doc. 100]. On July 17, 2017, an amended plea agreement was filed.

  [Crim. Doc. 200]. In it, Petitioner agreed to plead guilty to one count of conspiracy to

  distribute and possess with the intent to distribute 50 grams or more of methamphetamine

  in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(b)(1)(A). [See id.] The plea agreement

  was signed by Petitioner and attorney Donald E. Spurrell.

          In his plea agreement, Petitioner acknowledged that he was involved in a conspiracy

  with his co-defendants and others to distribute methamphetamine, a schedule II controlled

  substance, in and around the Tri-Cities area in the Eastern District of Tennessee. Law

  enforcement set up several buys of methamphetamine with a couple of confidential

  informants from November 2015 to January 2016. For the purposes of the plea agreement,

  the parties agreed that Petitioner should be held responsible for at least 50 grams but less

  than 150 grams of actual methamphetamine.

          The Court conducted a change of plea hearing on July 17, 2017. Although there is

  no transcript of that hearing in the record, the minutes from the hearing indicate that there

  was an amended plea agreement filed, that Petitioner was arraigned and specifically

  advised of his rights, that he was competent to change his plea, that his motion to change

                                               2

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 2 of 12 PageID #: 1548
  his plea to guilty was granted, that he waived the reading of the Indictment, that he pled

  guilty to Count 1 of the Indictment, that the Government moved to dismiss the remaining

  count at sentencing, that Petitioner was referred for a Presentence Investigative Report

  (“PSR”), and that he was to remain in custody until his sentencing hearing. [Crim. Doc.

  201].

          The PSR initially calculated a total offense level of 34 and a criminal history

  category of V, resulting in a guideline range of 235 to 293 months. [Crim. Doc. 233, ¶ 74].

  There was a statutory minimum term of imprisonment for 10 years. [Id. at ¶ 73]. The PSR

  also noted, that had the United States filed a notice to seek enhanced punishment based on

  Petitioner’s prior felony drug convictions, he would have been subject to a mandatory term

  of Life imprisonment. [Id. at ¶ 75]. An Addendum to the PSR was filed which corrected

  Petitioner’s base offense level to 30, and the adjusted offense level with the enhancement

  to 32 which resulted in a new guideline range of 188 to 235 months. [Crim. Doc. 243].

          The government filed a notice of no objections to the PSR. [Crim. Doc. 234]. The

  government also filed a motion for acceptance of responsibility [Crim. Doc. 235] and a

  sentencing memorandum wherein it concurred that the correct advisory guideline

  calculation was 235 to 293 but requested a sentence of 235 months. [Crim Doc. 236]. The

  United States also stated that Petitioner’s refusal to accept responsibility for his actions and

  his minimization of his role in the conspiracy which was contradicted by co-defendants

  and his own admissions suggested that Petitioner was likely to reoffend. [Id.].

          Petitioner, through counsel, filed a notice of objections to the PSR objecting to the

  base offense level being 32 when it should have been 30; the denial of the 3-level

                                                 3

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 3 of 12 PageID #: 1549
  acceptance of responsibility departure as Petitioner accepted every aspect of the agreed

  factual basis at the change of plea hearing and did not intend to disaffirm any or all of the

  essential elements of his plea agreement; and the application of the enhancement for

  operating a “stash house” pursuant to U.S.S.G.§ 2D1.1(b)(2). [Crim. Doc. 242]. Petitioner,

  through counsel, also filed a sentencing memorandum, strenuously objecting to the PSR

  again, and requesting a downward variance from the advisory guideline range based on an

  argument that the stash house enhancement should not be applicable to Petitioner and that

  Petitioner’s major health problems merit variance from the sentencing guidelines. [Crim.

  Doc. 240].

           On November 1, 2017, the Court sentenced Petitioner to a total of 160 months’

  imprisonment and then five years of supervised release. [Crim. Doc. 249]. Petitioner did

  not file a direct appeal, but on October 29, 2018, he filed this timely § 2255 motion.

     II.      STANDARD OF REVIEW

           Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct his

  judgment of conviction and sentence if he claims that the sentence was imposed in violation

  of the Constitution or laws of the United States, that the court lacked jurisdiction to impose

  the sentence, or that the sentence is in excess of the maximum authorized by law or is

  otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

  obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

  constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

  (3) an error of fact or law so fundamental as to render the entire criminal proceeding



                                                4

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 4 of 12 PageID #: 1550
  invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

  States, 323 F.3d 445, 454 (6th Cir. 2003).

         A movant bears the burden of demonstrating an error of constitutional magnitude

  which had a substantial and injurious effect or influence on the criminal proceedings. See

  Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

  ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

  Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

  applies in habeas cases alleging constitutional error). In order to obtain collateral relief

  under § 2255, a movant must clear a significantly higher hurdle than would exist on direct

  appeal. United States v. Frady, 456 U.S. 152, 166 (1982).

         When a defendant files a § 2255 motion, he must set forth facts which entitle him

  to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

  F.2d 733, 735 (6th Cir. 1961). A movant must prove that he is entitled to relief by a

  preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

  motion that merely states general conclusions of law, without substantiating the allegations

  with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

  United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

         Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

  transcripts, and records of prior proceedings and any material submitted under Rule 7 to

  determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

  Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

  must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

                                               5

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 5 of 12 PageID #: 1551
  United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

  F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

  allegations cannot be accepted as true because they are contradicted by the record,

  inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d

  at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

  FINDS no need for an evidentiary hearing in the instant case.

     III.   ANALYSIS

         As an initial matter, Petitioner raises two claims in this § 2255 motion: 1) ineffective

  assistance of counsel for not properly challenging the denial of Petitioner’s 3-level

  acceptance of responsibility reduction, and 2) ineffective assistance of counsel for not

  properly arguing against the case law supporting Petitioner’s 2-level enhancement under

  U.S.S.G. § 2D1.19(b)(12). [Doc. 1; Crim. Doc. 278].

         The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

  shall enjoy the right . . . to have the assistance of counsel for h[is] defense.” U.S. Const.

  amend. VI. A criminal defendant’s Sixth Amendment right to counsel necessarily implies

  the right to “reasonably effective assistance” of counsel. Strickland v. Washington, 466

  U.S. 668, 687 (1984). Under the Strickland standard for proving ineffective assistance of

  counsel, a movant must show: (1) that counsel’s performance was deficient; and (2) that

  the deficient performance prejudiced the defense. Id.

         To prove deficient performance, the movant must show “that counsel made errors

  so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

  the Sixth Amendment.” Id. The appropriate measure of attorney performance is

                                                6

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 6 of 12 PageID #: 1552
  “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

  claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

  that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

  The evaluation of the objective reasonableness of counsel’s performance must be made

  “from counsel’s perspective at the time of the alleged error and in light of all the

  circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

  477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

  wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

         The prejudice prong “requires showing that counsel’s errors were so serious as to

  deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

  movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

  errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

  constitutionally ineffective only if a performance below professional standards caused the

  defendant to lose what he “otherwise would probably have won.” United States v. Morrow,

  977 F.2d 222, 229 (6th Cir. 1992).

         Both of Petitioner’s arguments fail at Strickland’s first step. Petitioner’s primary

  argument for ineffective assistance of counsel is that his counsel did not properly argue

  against enhancements and denial of reductions. [Doc. 1]. Petitioner’s unsupported

  allegations regarding his counsel’s failure to make certain arguments are directly

  contradicted by the record and are not credited. See Blackledge v. Allison, 431 U.S. 63, 74

  (1977).



                                                7

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 7 of 12 PageID #: 1553
         Petitioner’s counsel filed a notice of objections to the presentence report,

  specifically objecting to the denial of Petitioner’s acceptance of responsibility reduction

  and arguing against the 2-level enhancement for Petitioner running a stash house under

  U.S.S.G. § 2D1.1(b)(12). [Crim. Doc. 242]. Petitioner’s counsel again made the same

  arguments at Petitioner’s sentencing hearing, allowing Petitioner to testify about the

  acceptance of responsibility issue and, while not specifically citing to the underlying cases

  used by the probation officer, did make arguments distinguishing those cases from

  Petitioner’s situation. [Crim. Doc. 287, pp. 4-48]. Petitioner’s counsel cannot be deemed

  ineffective for doing precisely what Petitioner now claims he should have done.

         Petitioner also suggests that his counsel was ineffective for not being present at the

  presentence interview. [Doc. 1; Crim Doc. 278]. However, as the United States correctly

  states, “the right to counsel only attaches during a critical stage of the prosecution.” United

  States v. Tisdale, 952 F.2d 934, 939 (6th Cir. 1992) (internal quotations omitted). And “in

  non-capital cases such as this one[,] the presentence interview does not represent a critical

  stage of the prosecution.” Id. at 940; see also United States v. Diaz, 179 F. App’x 938, 943

  n.7 (6th Cir. 2006) (“[T]he presentence interview is not a critical stage of the prosecution

  that requires the presence of counsel.”). Accordingly, this argument must also fail.

         Further, Petitioner has not alleged that he would not have pled guilty or proceeded

  to trial but for counsel’s mis-advice. Petitioner has also failed to show that the result of the

  proceeding would have been different as counsel made the exact arguments Petitioner now

  claims he should have made. Petitioner thus cannot bear his burden of showing “a



                                                 8

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 8 of 12 PageID #: 1554
  reasonable probability that, but for counsel’s unprofessional errors, the result of the

  proceeding would have been different.” Strickland, 466 U.S. at 694.

           Accordingly, Petitioner’s claims will be DENIED as the record directly contradicts

  Petitioner’s claims, and Petitioner has not shown that counsel was ineffective, nor that

  Petitioner was prejudiced by any alleged ineffectiveness of counsel.

     IV.      OTHER MOTIONS

              A. Request for Extension of Time to Respond [Docs. 10 & 15]

           On January 28, 2019, the United States requested an extension of time to file a

  response to Petitioner’s § 2255 motion. [Doc. 10]. Before this Court could rule on that

  motion, however, the United States submitted a response [Doc. 11]. In light of this

  development,       the    United      States’       request   for    an     extension     will

  be GRANTED nunc pro tunc and the contents of the response will be considered so far

  as they traverse arguments made by Petitioner in his motion.

           On February 25, 2019, Petitioner requested an extension of time to reply to the

  United States' response in opposition to his § 2255 motion to start after he received

  sentencing transcripts [Doc. 15]. Before this Court could rule on that motion, however,

  Petitioner submitted a reply document [Doc. 16]. In light of this development, Petitioner's

  request for an extension [Doc. 15] will be GRANTED nunc pro tunc insofar as Petitioner

  requests an extension of time to file a reply brief and the contents of the reply brief will be

  considered so far as they traverse arguments made by the United States' in its response.

              B. Motion to Compel [Doc. 14]



                                                  9

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 9 of 12 PageID #: 1555
        On February 25, 2019, petitioner filed a motion to compel [Doc. 14], requesting that

the sentencing hearing transcripts be sent to him free of charge. With respect to Petitioner's

request for a fee waiver, a petitioner does not have a constitutional right to a free transcript

in a § 2255 proceeding, but he is entitled to have the government pay for a transcript if he

demonstrates that his claim is not frivolous and that the transcript is needed to decide the

issue presented in his case. See 28 U.S.C. § 753(f); United States v. MacCollom, 426 U.S.

317, 325-27 (1976) (plurality). The Constitution does not require that an indigent petitioner

“be furnished every possible legal tool, no matter how speculative its value, and no matter

how devoid of assistance it may be, merely because a person of unlimited means might

choose to waste his resources in a quest of that kind.” Id. at 330, (Blackmun, J., concurring

in judgment). As set forth above, this § 2255 action has been decided and all issues

presented in the pleading have been resolved. Petitioner has shown no legitimate need for

a free transcript.

        Because Defendant has failed to demonstrate a non-frivolous claim or a

particularized need for a sentencing transcript, his motion to compel [Doc. 14] will be

DENIED.

           C. Motion for Evidentiary Hearing [Doc. 19]

        On March 17, 2020, Petitioner filed a motion for an evidentiary hearing. As stated

above, the Court finds no need for an evidentiary hearing in this case. Accordingly,

Petitioner’s motion [Doc. 19] will be DENIED.

   V.      CONCLUSION



                                              10

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 10 of 12 PageID #:
                                    1556
         For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 278] will be

DENIED and DISMISSED; Petitioner’s motions to compel [Doc. 14] and his motion for

evidentiary hearing [Doc. 19] will be DENIED; Petitioner’s motion for extension of time

to reply [Doc. 15] will be GRANTED nunc pro tunc; and the United States’ motion for

extension of time to respond [Doc. 10] will be GRANTED nunc pro tunc.

   VI.      CERTIFICATE OF APPEALABILITY

         Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if a petitioner has demonstrated

a “substantial showing of a denial of a constitutional right.” Id. The district court must

“engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

U.S. 473 (2000). Id.

         A petitioner whose claims have been rejected on the merits satisfies the

requirements of § 2253(c) by showing that jurists of reason would find the assessment of

the claims debatable or wrong. Slack, 529 U.S. at 484. A petitioner whose claims have been

rejected on a procedural basis must demonstrate that reasonable jurists would debate the

correctness of the Court’s procedural ruling. Id.; Porterfield v. Bell, 258 F.3d 484, 485-86

(6th Cir. 2001). Having examined Petitioner’s claims under the Slack standard, the Court

finds that reasonable jurists could not find that the dismissal of those claims was debatable

or wrong. Therefore, the Court will DENY issuance of a certificate of appealability.

         A separate judgment will enter.

                                             11

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 11 of 12 PageID #:
                                    1557
         IT IS SO ORDERED.

                                               ENTER:

                                                    s/ Leon Jordan
                                               United States District Judge




                                      12

Case 2:16-cr-00105-RLJ-DHI Document 291 Filed 02/03/21 Page 12 of 12 PageID #:
                                    1558
